IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,021



                           EX PARTE JOE M. GARZA, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. F-0042583-KJ IN CRIMINAL DISTRICT COURT NO. 3
                         FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to ten years’ imprisonment.

        Applicant contends that his appellate counsel, Catherine Shelton who was disbarred in 2007,

rendered ineffective assistance because she failed to file a notice of appeal. The trial court has

determined that appellate counsel failed to file a notice of appeal. We find, therefore, that Applicant

is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.
                                                                                                     2

F-0042583-KJ from Criminal District Court No. 3 of Dallas County. Applicant is ordered returned

to that time at which he may give a written notice of appeal so that he may then, with the aid of

counsel, obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

       Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).

Delivered: October 15, 2008
Do Not Publish